—Judgment unanimously affirmed. Memorandum: The contention of defendant that he is entitled to a new trial because he was deprived of the right to be present when the court conducted a "screening” procedure lacks merit. The so-called "screening” was conducted with respect to the prospective jurors summoned for jury service and not as part of the impaneling of the trial jury. Thus, defendant’s right to be present "during the trial of an indictment” was not violated (CPL 260.20; see, People v Morales, 80 NY2d 450; Maurer v People, 43 NY 1; see also, People v Mullen, 44 NY2d 1).
Defendant was not denied effective assistance of counsel. The representation, viewed in its entirety, was meaningful (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). The trial court properly denied the pro se motion for a new trial based on newly discovered evidence (see, People v Clerkin, 144 AD2d 684, lv denied 73 NY2d 890) and properly sentenced defendant as a second felony offender. (Appeal from Judgment of Wayne County Court, Parenti, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.